DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

June 21, 2010

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Recent Developments in Medicaid Policy

This Informational Bulletin is to inform you of some new developments in Medicaid policy and
program operations and to share with you our preliminary communications plan as we move
forward in implementing the many provisions of the Affordable Care Act (ACA) that affect State
Medicaid and CHIP and survey and certification programs.
State Activity
First, let me congratulate the State of Connecticut on being the first State in the nation to
receive approval for electing the new option available under the Affordable Care Act (ACA) to
receive Federal matching funds for covering low-income individuals without children in the
Medicaid program. Secretary Sebelius contacted Governor Jodi Rell earlier today to let her know
that Connecticut’s State plan amendment to provide Medicaid coverage for individuals with
incomes up to 56 percent of the federal poverty level has been approved. We are already
working with other States interested in pursuing this historic new option.
Federal Guidance
This memo is also to announce the release today of three letters to State Medicaid Directors that
provide clarification and guidance on Medicaid program operations and financing:
Political Subdivisions. This letter provides clarification regarding the provision known
as the “political subdivision” requirement in section 5001(g)(2) of the American
Recovery and Reinvestment Act of 2009 (Recovery Act). This provision was further
clarified under section 10201(c)(6) of the ACA to establish the circumstances under
which a State that requires political subdivisions within the State to contribute toward the
non-Federal share of expenditures meets the requirements of the Recovery Act. We
believe this guidance will provide useful information about how States may demonstrate
compliance with the political subdivision provision in the Recovery Act.

Page 2 – New Developments in Medicaid Policy
PARIS. The second letter provides information about the Public Assistance Reporting
Information System (PARIS) and the provision in the Qualifying Individual (QI)
Program Supplemental Funding Act of 2008 that requires States to have eligibility
determination systems that provide for data matching through the Public Assistance
Reporting Information System (PARIS) project or any successor system. PARIS is a
system for matching data from certain public assistance programs, including State
Medicaid programs, with selected Federal and State data for purposes of facilitating
appropriate enrollment and retention in public programs.
Third Party Liability. The third letter provides further guidance regarding Medicaid
Third Party Liability (TPL). The Deficit Reduction Act of 2005 provided additional tools
to strengthen States’ ability to identify and collect payments from liable third parties
before absorbing the costs into Medicaid. This letter specifically addresses the DRA
requirement that the Secretary of HHS specify a manner in which State Medicaid
agencies and health plans can exchange eligibility and coverage data.
This guidance announces transmission formats for sharing eligibility and benefit
information between the State, or its agent, and health plans. These recommended
formats serve as a tool to enable States to comply with the DRA data exchange
requirements. The transmission formats are:
Payer Initiated Eligibility/Benefit (PIE) Transaction
Accredited Standards Committee (ASC) X12 270/271 Health Care
Eligibility/Benefit Inquiry and Response Standard Transactions (“270/271
Transactions”)
Use of these formats will help to ensure standardization among plans, particularly those
that operate in multiple States, as well as minimize administrative cost and burden on
States and plans. The letter also includes a set of questions and answers to further
elucidate CMS’s policy regarding TPL. The questions and answers supplement the
guidance provided in December 2006, which can be accessed at:
http://www.cms.hhs.gov/SMDL/SMD/.
CMCS will be using these Informational Bulletins to transmit guidance to State Medicaid
Directors and State Health Officials in the future in hopes of offering a more consistent and
predictable mechanism for sharing information with States and other interested parties. We will
also include other items that may be of interest, including new research and data, information
about State innovations and initiatives that are underway, and updates on federal Medicaid and
CHIP outreach and enrollment activities.
I hope you will find this information helpful. Thank you for your continued commitment to the
success of these critical health coverage programs. As always, we welcome any feedback on this
new communications format as well as other policy issues that may arise. Look for our next
CMCS Informational Bulletin in early July!
Attachments

